Title: To Benjamin Franklin from Joseph Mayo, 23 December 1783
From: Mayo, Joseph
To: Franklin, Benjamin


          
            Hotel de Portugal. Decr. 23. 1783—
          
          Mr. Mayo presents his most respectful Compliments to Dr. Franklin, and is very sorry that a late illness, of which he still feels the effects, will prevent his having the honor of dining with his Excellency on thursday next.—
         
          Addressed: A Monsieur / Monsieur Franklin, Ministre / Plenipotentiare des Etats unis de l’a- / mérique— / à Passy—
        